DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 20 are rendered indefinite because of the term “sheet-like”.  Regarding claims 1 and 20, the phrase "sheet-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Claims 2-13 are rendered indefinite as they depend upon indefinite claim 1.
	Claims 3 and 16 are rendered indefinite because it is unclear as to what “chemically-produced” refers.  It is unclear if the claim refers to a toner powder formed by a chemical OR if the powder is a toner powder.  A toner powder is a chemical.  For purposes of examination, Examiner is interpreting the claim to refer to a toner powder.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 14-20 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Swartz et al., U.S. Patent Number 9,833,949.
	Regarding claims 1, 4-5, 11, Swartz discloses 3D object comprises a layered composite material wherein the composite material may comprise carbon fiber substrate layers joined by a hardened thermoplastic or thermoset [column 1, lines 35-40].  Column 1, lines 41-53 discloses a 3D object formed layer by layer wherein a thermoplastic powder or a thermosettable plastic powder is selectively deposited on layer of the substrate; then on a second layer of substrate, then on a third wherein the powder may comprise polyethylene and the substrate layer may comprise woven or nonwoven sheets of polylactic acid (PLA) and the substrate can include carbon fiber.  Column 2, lines 13-15 discloses that heat is applied to the powder and substrate.   The reference discloses that the powder is melted and that the molten material infiltrates or coats at least some regions of the layers, cools and hardens wherein the hardened material connects or fuses together the substrate layers.  Column 10, lines 26-40 discloses that the substrate is woven and fibrous or non-woven fibrous wherein the fibers are joined together by a glue or other binding material.  Additionally, column 10, lines 45-48 discloses that the substrate may comprise carbon fiber and a thermosetting polymer resin mixture [binder].  When the powder is polyethylene and the substrate layers are carbon fiber with thermosetting polymer resin mixture, the hardened material [polyethylene] and the composition of the substrate layers are different.  

	Regarding claim 2, example 4 [column 6, line 62 to column 7, line 9] discloses that the powder may comprise a colloidal suspension.

	Regarding claim 3, column 7, lines 7-8 discloses that the powder may be a variety of magnetic pigments such as magnetite or ferric oxide used for toner.

	Regarding claim 6, column 23, lines 60-64 discloses that the nylon powder may have an average grain size in the range of 50 to 100 microns.

	Regarding claim 7, column 29, lines 20-21 discloses that the powder includes material comprising entirely solid grains [pre-specified controlled shape].

	Regarding claim 8, column 20, lines 39-40 discloses nonhomogeneous grains of powder.

	Regarding claim 9, column 7, lines 4-8 discloses that the powder may be a dual component toner including magnetite.

	Regarding claim 10, column 20, lines 21-44 discloses that the article of manufacture exhibits a set of one or more characteristics which is sufficient for distinguishing the hardened material as a result of the powder is positioned on the layers with at least partially softening and then hardening.

	Regarding claims 14, 17-18 and 20, column 20, lines 8-29 discloses a three-dimensional object comprising a plurality of layers that are infiltrated by and bound together by a hardened material wherein the hardened material comprises either a thermoplastic or thermosettable plastic and exhibits a set of one or more characteristic which is sufficient for distinguishing the hardened material as having formed as a result of powder positioned on the layers at least partially softening and then hardening.  Swartz discloses 3D object comprises a layered composite material wherein the composite material may comprise carbon fiber substrate layers joined by a hardened thermoplastic or thermoset [column 1, lines 35-40].  Column 1, lines 41-53 discloses a 3D object formed layer by layer wherein a thermoplastic powder or a thermosettable plastic powder is selectively deposited on layer of the substrate; then on a second layer of substrate, then on a third wherein the powder may comprise polyethylene and the substrate layer may comprise woven or nonwoven sheets of polylactic acid (PLA) and the substrate can include carbon fiber. Column 2, lines 13-15 discloses that heat is applied to the powder and the substrate. The reference discloses that the powder is melted and that the molten material infiltrates or coats at least some regions of the layers, cools and hardens wherein the hardened material connects or fuses together the substrate layers.  Column 10, lines 26-40 discloses that the substrate is woven and fibrous or non-woven fibrous wherein the fibers are joined together by a glue or other binding material.  Additionally, column 10, lines 45-48 discloses that the substrate may comprise carbon fiber and a thermosetting polymer resin mixture [binder].  When the powder is polyethylene and the substrate layers are carbon fiber with thermosetting polymer resin mixture, the hardened material [polyethylene] and the composition of the substrate layers are different.  

	Regarding claim 15, example 4 [column 6, line 62 to column 7, line 9] discloses that the powder may comprise a colloidal suspension.

	Regarding claim 16, column 7, lines 7-8 discloses that the powder may be a variety of magnetic pigments such as magnetite or ferric oxide used for toner.

	Regarding claim 19, column 23, lines 60-64 discloses that the nylon powder may have an average grain size in the range of 50 to 100 microns.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786